935 F.2d 271
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald Q. REEVES, Defendant-Appellant.
No. 90-3801.
United States Court of Appeals, Sixth Circuit.
June 10, 1991.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Defendant Donald Reeves appeals from his conviction of possession with intent to distribute in excess of 50 grams of cocaine base in violation of 21 U.S.C. Sec. 841(a)(1) and 21 U.S.C. Sec. 841(b)(1)(A)(iii).  Following a jury trial, the district court sentenced Reeves to 15 years' imprisonment.  Reeves' filed this timely appeal, alleging the evidence presented by the government was insufficient to sustain his conviction, and he was denied a fair and impartial jury as guaranteed by the sixth amendment.


2
Upon a review of the briefs submitted by the parties, the trial record and the applicable law, we conclude that Reeves' assignments of error are without merit.  Accordingly the district court's judgment is hereby AFFIRMED.